DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a World Intellectual Property Organization certification that a copy of the instant application was filed in Japan on 08/23/2016, however this priority is not perfected.  A certified copy of the application written in English must be filed to perfect priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites: “wherein the identified mobile sales vehicle is identified after each of the plurality of mobile sales vehicle are already on the respective route.”  As currently disclosed, these claim limitations appear to be written in dependent form, however, it is not clearly stated which independent claim, if any, claim 27 is dependent upon.  As such, appropriate correction is required.  For the purpose of examination, claim 27 is regarded as an independent claim.
Claim 27 recites the limitations “…the identified mobile sales vehicle… the plurality of mobile sales vehicle… the respective route.”  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-14 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claims 1 and 7 are directed to a device and independent claim 13 is directed to a method, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Together, the claims recite the abstract idea of conducting the general business interactions of sales activities through stock management.  Specifically, the claims recite:
A stock management/ on-board device/ method comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to: 
manage stock information about stock of an item held by each of a plurality of mobile sales vehicles currently on a respective route; 
receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle;
receive, from a customer terminal, order information including information about an item ordered based on the stock information transmitted to the customer terminal; 
identify, from the plurality of mobile sales vehicles, a mobile sales vehicle currently on the route as a delivery vehicle based on the order information;
transmit the order information to the identified mobile sales vehicle currently on the route and holding the ordered item included in the order information; and 
update the stock information based on at least one of the sales information and the order information.
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through stock management which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a memory, one or more processors, managing, receiving, identifying, transmitting and updating merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the memory, one or more processors, managing, receiving, identifying, transmitting and updating performs the steps or functions of sales activities through stock management.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of memory, one or more processors, managing, receiving, identifying, transmitting and updating to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities through stock management.  As discussed above, taking the claim elements separately, memory, one or more processors, managing, receiving, identifying, transmitting and updating performs the steps or functions of sales activities through stock management. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities through stock management. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
2-6, 8-10 and 14 further describe the abstract idea of commercial interactions through sales activities through stock management. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Independent claim 27 recites: wherein the identified mobile sales vehicle is identified after each of the plurality of mobile sales vehicle are already on the respective route.  Nowhere does claim 27 disclose any of the four categories of statutory subject matter, said categories being: a process, a machine, and article of manufacture or composition of matter.  Therefore, this independent claim is also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-10, 13-14 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natarajan et al. (US Patent Application Publication 2017/0124547 A1), hereinafter known as Natarajan.

1 and 13, Natarajan teaches:
A stock management device/ method comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to (See Natarajan paragraph [0041] - describes a system using memory, processors and control circuits to execute instructions for operating a sales/ inventory control system): 
manage stock information about stock of an item held by each of a plurality of mobile sales vehicles currently on a respective route (See Natarajan paragraphs [0015] - describes use of one or more sales vehicles, [0036-0039] - describes the system allowing customers to track the current location of vehicles through GPS or a scheduled itinerary of stops over a given period of time [day or night] and [0054] - describes said sales/ inventory control system in communication with a local vehicle product inventory system); 
receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle (See Natarajan paragraphs [0036-0040] - describes the system maintaining product inventory information of products for sale on mobile sales vehicles and vehicle state information, such as location, routing and distance relative to a user);
receive, from a customer terminal, order information including information about an item ordered based on the stock information transmitted to the customer terminal; 
identify, from the plurality of mobile sales vehicles, a mobile sales vehicle currently on the route as a delivery vehicle based on the order information;
transmit the order information to the identified mobile sales vehicle currently on the route and holding the ordered item included in the order information; and 
update the stock information based on at least one of the sales information and the order information (See Natarajan paragraphs [0056-0059] - describes the system displaying ).
Regarding Claim 2 and 14, Natarajan teaches:
The stock management device/ method according to claim 1 and 13, wherein 
the order information includes delivery address information indicating a delivery address of the item, the one or more processors are further configured to execute the instructions to:  
receive current position information indicating current positions of the plurality of mobile sales vehicles, 4Docket No. J-18-0300 
specify a mobile sales vehicle arriving earliest at the delivery address out of the mobile sales vehicles holding the ordered item as the identified mobile sales vehicle, based on a current position of the mobile sales vehicle indicated by the current position information, and a position of the delivery address indicated by the delivery address information, and 
transmit the order information to the specified mobile sales vehicle. (See Natarajan paragraphs [0033-0040] - describes the system maintaining product inventory information of products for sale on mobile sales vehicles and vehicle state information, such as location, routing and distance relative to a user, wherein said user can make an order for an item from the system based on a delivery address, location of a vehicle carrying said item and shortest delivery time of said item to said user, among other factors and [0056-0059] - describes the system displaying accurate vehicle product ).
Regarding Claim 3, Natarajan teaches:
The stock management device according to claim 1, wherein 
the one or more processors are further configured to execute the instructions to: 
 update stock information about stock held by the specified mobile sales vehicle, based on the order information. (See Natarajan paragraphs [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Regarding Claim 4, Natarajan teaches:
	The stock management device according to claim 1, wherein 
the one or more processors are further configured to execute the instructions to:  
transmit sellout information indicating that an item held by the mobile sales vehicle is sold out (See Natarajan paragraphs [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).

5, Natarajan teaches:
The stock management device according to claim 1, wherein:
the one or more processors are further configured to execute the instructions to: 
transmit the stock information to the customer terminal, and 
5Docket No. J-18-0300transmit the stock information to the customer terminal after detecting that an operation for purchasing an item is performed by use of the customer terminal. (See Natarajan paragraphs [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Regarding Claim 6, Natarajan teaches:
The stock management device according to claim 5, wherein 
the one or more processors are further configured to execute the instructions to: 
transmit the updated stock information to the customer terminal every time the stock information is updated (See Natarajan paragraphs [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Regarding Claim 7, Natarajan teaches:
An on-board device being loaded on each of a plurality of mobile sales vehicles, the on-board device comprising (See Natarajan paragraphs [0017-0018] - describes the system using customer terminals as part of a point-of-sale system, wherein said terminals are on the exterior of a sales vehicle): 
a memory storing instructions; and 
one or more processors configured to execute the instructions to (See Natarajan paragraph [0041] - describes a system using memory, processors and control circuits to execute instructions for operating a sales/ inventory control system): 
receive sellout information indicating that an item is sold out, from a stock management device managing stock information about stock of an item held by each of the plurality of mobile sales vehicles, when the item held by the mobile sales vehicle is sold out by an order from a customer terminal for the item held by the mobile sales vehicle; and 
make notification that the item is sold out, based on the sellout information (See Natarajan paragraphs [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Regarding Claim 8, Natarajan teaches:
The on-board device according to claim 7, wherein 
the one or more processors are further configured to execute the instructions to: 
make notification in an understandable manner for a driver of the mobile sales vehicle that the item is sold out (See Natarajan paragraphs [0024] - describes the system displaying sales and stock information to a worker, [0039] - describes the worker as a driver of a sales vehicle and [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Regarding Claim 9, Natarajan teaches:
The on-board device according to claim 7, wherein 
the one or more processors are further configured to execute the instructions to: 
display a screen indicating that the item is sold out in a visually recognizable manner for a customer using the mobile sales vehicle (See Natarajan paragraphs [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Regarding Claim 10, Natarajan teaches:
The on-board device according to claim 7, wherein 
the one or more processors are further configured to execute the instructions to: 
recognize an item of which a customer using the mobile sales vehicle is considering purchase (See Natarajan paragraph [0063] - describes the system recognizing products a customer is interested in purchasing based on user reactions to the system presenting said products to said customers), 
 determine whether or not an item recognized is sold out, based on the sellout information, and when determining the item to be sold out, makes notification in an understandable manner for the customer that the item of which the customer is considering purchase is sold out (See Natarajan paragraphs [0055-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle).
Regarding Claim 27, Natarajan teaches:
wherein the identified mobile sales vehicle is identified after each of the plurality of mobile sales vehicle are already on the respective route (See Natarajan paragraphs [0033-0040] - describes the system maintaining product inventory information of products for sale on mobile sales vehicles and vehicle state information, such as and [0056-0059] - describes the system displaying accurate vehicle product inventory to customers on their respective interface devices, allowing said customers to purchase/ order products available for sale on said vehicle or make other arrangements to purchase a product if it is not currently available on said vehicle, wherein said arrangements include picking up at a later time said product that is currently unavailable on said vehicle at that instant of customer/ vehicle interaction or finding another vehicle that currently has said product available and notifying said customer of the location/ routing information of said vehicle, all of which occurs while said vehicles are on their respective routes).

Response to Remarks
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-10, 13-14 and 27 as being directed to a “system for improving efficiency and speed in the manner of communication (between) the management device and the plurality of mobile vehicles” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 7, 13 or 27 do not specifically mention any particular structure that facilitate the methods of communication between the device and vehicles that amounts to significantly more than an abstract idea.  Dependent claims 2-6, 8-10 and 14 also do not show significantly more than an abstract idea as noted above.

In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-10, 13-14 and 27, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Applicant asserts that Natarajan does not disclose: "identify[ing], from the plurality of mobile sales vehicles, a mobile sales vehicle currently on the route as a delivery vehicle based on the order information" and "transmit[ing] the order information to the identified mobile sales vehicle currently on the route holding the ordered item included in the order information."  However, the added citations of Natarajan do in fact describe this as noted above.  The applicant is reminded that the citation of Natarajan needs to be considered as a whole, not just the sections cited by the examiner.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/MATTHEW S WERONSKI/Examiner, Art Unit 3687     

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687